DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-03-2021 has been entered.
 
Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-04-2020.
Applicant’s election without traverse of the invention of claims 1-9 in the reply filed on 05-04-2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 6796316) in view of JP2010141076 (with English language translation provided by applicant, hereafter referred to as ‘076) in view of Suzaki (JP-11111726, with english language abstract)
Claim 1: As shown in figure 1, Park teaches a substrate processing apparatus, comprising: a process vessel 100 configured to accommodate and process a substrate (wafer, col 3, lines 1-7); a first injectors 131 located inside the process vessel and configured to 220 located outside of the process vessel and connected to the first injector 131 and configured to supply the first processing gas to the first injector (col 5, lines 58-64); a first valve V2 located in the processing gas supply pipe (col 6, lines 5-12); an exhaust part 410 (exhaust pump) configured to exhaust the process vessel (col 7, lines 35-40); a bypass pipe 280 branched at a predetermined position (two specific branching points are shown, connecting these, each having their own additional valves in figure 1) closer to the process vessel than the first valve in the processing gas supply pipe and configured to connect the processing gas supply pipe to the exhaust part (col 6, lines 35-41); and a second valve V18 located in the bypass pipe (col 7, lines 20-25).  Park further teaches measuring the pressure in the system using a pressure measuring portion and using that signal to control a throttle valve (TV) to control the pressure in the system (col 9, lines 47-53) and teaches that along exhaust pipe 400 (between process vessel 100 and exhaust part 410 exists a bypass pipe with a first bypass exhaust valve that connect the exhaust pipe to element CVG1 (there are similar bypass pipes operating the same for CVG2 and CVG0).  A person skilled in the art would recognize, much like the IG element is an ionization gauge (a type of pressure sensor), that CVG elements are the 0th, 1st, and 2nd convectron gauges (another type of pressure sensor which can be considered to generally be a type of manometer) for measuring the internal pressure in the exhaust pipe and would expect these structures to anticipate applicant’s claimed structure.  However, Park does not itself identify what those structures are.
‘076 is also directed towards a substrate processing apparatus [0001], which as shown in figure 6 includes an exhaust pipe 231 between the exhaust part 246 [0050] and a process vessel 203 [0037].  However, it further shows a pressure sensor (which can be considered a type of manometer) 245 being placed on a bypass exhaust pipe branched from the exhaust pipe to measure the pressure in the exhaust pipe in order to be able to set the pressure of the chamber to a desired pressure by controlling the valve [0050].

Park does not teach including a valve with an atmospheric pressure vent line in it in the exhaust bypass.  However, Suzuki is also directed towards vacuum processing apparatus, and it teaches including such a second bypass exhaust line 54 that is connected to the bypass exhaust line via a second bypass exhaust valve 56 located in the exhaust line in order to allow air into the system when it is desired.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further include in the bypass exhaust lines an additional second bypass exhaust valve and a second bypass exhaust line in the bypass exhaust structure of Park (and thus it could be considered a branch of the first bypass exhaust line with its first bypass exhaust valve and manometer, in order to allow the chamber to allow air into the system such since structures were known and used in the art for such exhaust lines and in order to allow the system to be vented to atmosphere furthermore, it would be in the same exhaust structure (bypass) as the (claim 1).
Claim 6: as shown in figure 1, Park teaches a fifth valve V3 located between the processing vessel and the predetermined position (branch point of the bypass pipe, col 6, lines 8-13).
Claim 7: Park teaches the apparatus, further comprising: a second injector 133 configured to supply a second processing gas (col 3, lines 45-55) from line 240 into the process vessel (through connection line 122¸col 3, lines 20-30), wherein the first injector is configured to supply, as the first processing gas, a raw material gas used when a film forming process is performed on the substrate, and the second injector is configured to supply, as the second processing gas, a gas which reacts with the raw material gas to generate a reaction product (col 9, lines 15-60).  The apparatus of Park in view of Ishii is capable of performing such a process.
It is noted that language directed to how the apparatus is operated to form a reaction product in the apparatus claims are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” language directed to specific ways of using the apparatus in the apparatus claims are intended uses, which do not limit the apparatus.  
Claims 2-5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 6796316) in view of JP2010141076 (with English language translation provided by applicant, hereafter referred to as ‘076) in view of Suzaki (JP-11111726, with english language abstract) in view of Ishii (US 20100186667).
Claim 2: Park teaches using valves to control the operation of the exhaust part (col 9, lines 10-15). Park further teaches having an appropriate signal exchange and control for the operation of the valves in the apparatus (col 9, lines 45-54), but it does not specifically identify a controller device that is operating those valves.
However, Ishii is also directed towards an apparatus that can be used for ALD processing of substrates [0005], and it similarly teaches controlling the chamber, but further teaches using a computer in a control section 7 to automatically perform the control operations for the apparatus to perform the desired processes [0047].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include a controller, like taught by Ishii, in the apparatus of Park in order to perform the control operations of the apparatus during use, including operating the valves that Park teaches should be controlled during use, because such controllers were known to the art and in order to automate the control process and thus not require a human operator to perform all of the required manipulations for processes to occur effectively (claim 2).
Claim 3:  as shown in figure 1, Park teaches an exhaust pipe 400 between the process vessel 100 and the exhaust part 410 (col 3, lines 4-6) and the bypass pipe 280 is connected to it.
Claim 4:  as shown in figure 1, Park teaches valves, including a third valve TV  in the exhaust pipe 400 (col 9, lines 10-15).  The apparatus of Park in view of Ishii is capable of performing such a process.
It is noted that language directed to how the apparatus is operated to form a reaction product in the apparatus claims are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus 
Claim 5:  as shown in figure 1, Park teaches a second valve V10 that can be considered to be in the bypass pipe (which includes 280) and a number of valves which can be interpreted to be the fourth valve.  These possible fourth valves include  V23 or V24 or the unnumbered, but indicated valve which is shown to be in the bypass pipe closest to where it connects with the exhaust pipe, each of which, by virtue of being either in the exhaust pipe itself (zero distance) or closer to it than V10 read upon the claim limitations.
Claim 8: Park teaches that its apparatus can be used to perform processes like ALD (col 1, lines 5-22), but it does not specifically teach the claimed details of the processing chamber.
Ishii is also directed towards an apparatus that can be used for ALD processing of substrates [0005], but it further teaches that a conventional design of such chambers is known as a vertical heat processing apparatus [0007], which allows for batch processing of plural substrates at once [0004].  This process vessel, as shown in figure 2, it has a vertically-elongated substantially-cylindrical shape (reaction tube 2)[0027], the first injector 42 and the second injector 43 vertically extending along an inner peripheral surface of the process vessel[0028], the substrate W is mounted in a substrate holder 41 configured to hold a plurality of substrates in a horizontal posture at vertical intervals [0031], and the apparatus further comprises: a heater 3 located outside the process vessel 2 and configured to heat the substrate inside the reaction vessel [0027].
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such a processing chamber as taught by Ishii in the apparatus of Park, since it was a specifically known design of a conventional form for such ALD processing apparatuses (claim 8).
	Claim 9: as discussed for claim 8, Park and Ishii teach performing such ALD processes.  And as discussed for claim 7, Park further teaches such alternating supplying of the first and second processing gases (col 9, lines 15-60).  The apparatus of Park in view of Ishii is capable of performing such a process.
It is noted that language directed to how the apparatus is operated to form a reaction product in the apparatus claims are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” language directed to specific ways of using the apparatus in the apparatus claims are intended uses, which do not limit the apparatus.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15956225 (reference application) in view of JP2010141076 (with English language translation provided by applicant, hereafter referred to as ‘076 in view of Suzaki (JP-11111726, with english language abstract)). 
Although the claims at issue are not identical, they are not patentably distinct from each other because while the ‘225 claims include a few additional limitations, they appear to anticipate the limitations in the instant application, though they are presented in different combinations or permutations and the specific claimed intended uses are possible for both.  Regarding the new requirement of a bypass exhaust pipe, as discussed in the action above, in 
Response to Arguments
Applicant's arguments filed 05-03-2021 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
The new claim limitations have been considered above.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712